Citation Nr: 9919562	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1998, for the grant of service connection for a left knee 
disability, characterized as internal derangement of the left 
knee joint, with a medial meniscus tear, and anterior 
cruciate ligament instability.

2.  Entitlement to a disability evaluation in excess of 
20 percent for anterior cruciate ligament instability of the 
left knee.

3.  Entitlement to a disability evaluation in excess of 
10 percent for internal derangement of the left knee joint, 
with a medial meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.

This appeal arises from a July 1998 rating decision in which 
the regional office (RO) granted service connection for 
anterior cruciate ligament instability of the left knee, 
evaluated as 10 percent disabling, effective from January 12, 
1998.  In addition, the RO granted service connection for 
internal derangement of the left knee joint, with a medial 
meniscus tear, evaluated as 10 percent disabling, effective 
from January 12, 1998.  The combined evaluation for the 
service-connected left knee disability totaled 20 percent.  
See 38 C.F.R. § 4.25 (1998).  In an October 1998 rating 
decision, the RO assigned a 20 percent evaluation for 
anterior cruciate ligament instability of the left knee, 
effective from January 12, 1998.  The combined evaluation for 
the service-connected left knee disability totaled 
30 percent.  Id.

Because the RO assigned separate evaluations for anterior 
cruciate ligament instability of the left knee and internal 
derangement of the left knee joint, with a medial meniscus 
tear, the Board of Veterans' Appeals (Board) has 
recharacterized the increased evaluation issues on appeal, as 
noted on the title page.  The issues of entitlement to a 
disability evaluation in excess of 20 percent for anterior 
cruciate ligament instability of the left knee and 
entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee joint, with a medial 
meniscus tear, are addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  In July 1972, the RO received the veteran's initial claim 
for service connection for a severe sprain of the left knee.

3.  In a March 1973 rating decision, the RO denied the claim 
for service connection for the postoperative residuals of a 
medial meniscectomy of the left knee.

4.  In an April 16, 1973, letter, the RO notified the veteran 
of its decision to deny his claim for service connection for 
the residuals of a medial meniscectomy of the left knee and 
informed him of his appellate rights with respect to the 
decision; the letter was not returned by the United States 
Postal Service as undeliverable.

5.  The correspondence that the veteran submitted to the 
Department of Veterans Affairs (VA) from April 1973 to 
October 1977 pertained solely to educational assistance 
benefits.

6.  On January 12, 1998, the RO received a statement from the 
veteran in which he indicated that he wished to pursue a 
claim for service connection for a left knee injury.

7.  In a July 1998 rating decision, the RO granted service 
connection for a left knee disability, characterized as 
internal derangement of the left knee joint, with a medial 
meniscus tear, and anterior cruciate ligament instability, 
effective from January 12, 1998.


CONCLUSION OF LAW

An effective date earlier than January 12, 1998, for the 
grant of service connection for a left knee disability, 
characterized as internal derangement of the left knee joint, 
with a medial meniscus tear, and anterior cruciate ligament 
instability, is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).


I.  Factual Background

Service medical records reveal that the veteran complained of 
a twisted knee in January 1968 and a trick knee in November 
1969.

In July 1972, the veteran filed a claim for service 
connection for a severe sprain of the left knee.  He provided 
his mailing address in El Cajon.

VA hospitalization records reveal that the veteran underwent 
a left medial meniscectomy in August 1972, due to a torn 
medial meniscus.  Upon admission, he reported that he had 
experienced intermittent problems with the knee since 
twisting it in boot camp four years earlier.

In January 1973, the RO received correspondence from the 
veteran concerning the status of his claim.  He again 
provided his mailing address in El Cajon.

In a March 1973 rating decision, the RO denied the claim for 
service connection for the postoperative residuals of a 
medial meniscectomy of the left knee because the evidence did 
not demonstrate that the medial meniscus tear was related to 
the isolated twisting injury in service.  The veteran did not 
appeal the decision.

In an April 16, 1973, letter, the RO notified the veteran of 
its decision to deny his claim for service connection for the 
residuals of a medial meniscectomy of the left knee.  The RO 
informed the veteran that he could initiate an appeal to the 
Board by filing a notice of disagreement at any time within 
one year from the date of the letter.  The RO further 
informed him that, in the absence of a timely appeal, the 
decision would become final.  The letter was sent to the 
veteran's address of record in El Cajon.

Correspondence submitted by the veteran in conjunction with 
his participation in a VA educational assistance program from 
April 1973 to March 1975 lists the El Cajon address of 
record.  In April 1977, the veteran submitted an application 
for educational assistance benefits in which he reported a 
new mailing address in San Francisco.  He submitted 
additional correspondence pertaining to VA educational 
assistance benefits in October 1977.

On January 12, 1998, the veteran submitted a claim for 
service connection for the residuals of a left knee injury.

Following VA examination in March 1998, a VA examiner opined 
that the veteran's current left knee disability and his 1972 
surgery had resulted from the injuries that he had sustained 
in service.

In a July 1998 rating decision, the RO granted service 
connection for anterior cruciate ligament instability of the 
left knee, evaluated as 10 percent disabling, and internal 
derangement of the left knee joint with a medial meniscus 
tear, evaluated as 10 percent disabling.  The awards were 
made effective from January 12, 1998.  In an October 1998 
rating decision, the RO granted a 20 percent evaluation for 
anterior cruciate ligament instability of the left knee, 
effective from January 12, 1998.

At his March 1999 hearing before a Member of the Board, the 
veteran testified that he had never received the letter 
notifying him of the RO's initial denial of his claim.  He 
stated that he would have filed an appeal if he had been 
notified of the decision.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110.  When a claim is reopened with new and 
material evidence consisting of other than service department 
records, after a final disallowance, the effective date of 
service connection is the date of VA receipt of the 
application to reopen or date entitlement arose, whichever is 
later.  Id.; 38 C.F.R. §§ 3.156, 3.400 (q), (r) (1998).


III.  Analysis

The veteran contends that the grant of service connection for 
his left knee disability, characterized as internal 
derangement of the left knee joint, with a medial meniscus 
tear, and anterior cruciate ligament instability, should be 
effective from the early 1970s, when he first submitted a 
claim for service connection.

The RO received the veteran's claim for service connection 
for a left knee disability in July 1972.  In a March 1973 
rating decision, the RO denied the claim for service 
connection for the postoperative residuals of a medial 
meniscectomy of the left knee.  The veteran did not appeal 
the decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

In an April 16, 1973, letter, the RO notified the veteran of 
its decision to deny his claim for service connection for the 
residuals of a medial meniscectomy of the left knee and 
informed him of his appellate rights with respect to the 
decision.  Although the veteran testified that he did not 
receive the April 1973 letter, the letter was sent to his 
address of record.  The address was identical to the address 
that the veteran reported in his January 1973 correspondence 
to the RO and in correspondence submitted in conjunction with 
his participation in a VA educational assistance program from 
April 1973 to March 1975.  The earliest indication that the 
veteran changed his address is found in his April 1977 
application for educational assistance.  The veteran does not 
contend otherwise.  Mailing notice of the decision to the 
veteran's address of record constitutes the extent of VA's 
responsibility under 38 C.F.R. § 19.25 (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the law 
requires only that the VA mail a notice to the address of 
record, and that the law then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  Further, a claim of non-receipt of itself is not 
sufficient to rebut this presumption of regularity of notice.  
Id. at 65.  Because the April 16, 1973, letter was not 
returned by the United States Postal Service as 
undeliverable, the VA was not put on notice of any non-
receipt.

Notably, the veteran did not submit further correspondence 
with respect to his left knee disability for more than 
20 years.  The correspondence that he submitted to VA from 
April 1973 to October 1977 pertained solely to educational 
assistance benefits.  On January 12, 1998, the RO received a 
statement from the veteran in which he indicated that he 
wished to pursue a claim for service connection for a left 
knee injury.  Subsequently, a VA examiner traced the onset of 
the veteran's left knee disability to in-service injuries.  
In a July 1998 rating decision, the RO granted service 
connection for a left knee disability, characterized as 
internal derangement of the left knee joint, with a medial 
meniscus tear, and anterior cruciate ligament instability, 
effective from January 12, 1998, the date that the veteran's 
application to reopen his claim for service connection for a 
left knee disability was received.

The effective date of the grant of service connection for a 
left knee disability, characterized as internal derangement 
of the left knee joint, with a medial meniscus tear, and 
anterior cruciate ligament instability, cannot be earlier 
than the date of VA receipt of the application to reopen, or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) and (q)(ii).  In 
this case, the veteran's application to reopen his claim for 
service connection for a left knee disability was received on 
January 12, 1998.  As a result, the claim for an earlier 
effective date must be denied.  Id.


ORDER

An effective date earlier than January 12, 1998, for the 
grant of service connection for a left knee disability, 
characterized as internal derangement of the left knee joint, 
with a medial meniscus tear, and anterior cruciate ligament 
instability, is denied.

REMAND

Upon VA examination in March 1998, the examined observed that 
there was 2+ instability of the anterior cruciate ligament of 
the left knee.

In an October 1998 rating decision, the RO assigned a 
20 percent evaluation for anterior cruciate ligament 
instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, because it concluded that the veteran's disability 
picture most nearly approximated "moderate instability."

In September 1998, the veteran submitted private medical 
records dated from 1989 to 1991 in support of his claim.  In 
June 1989, a radiologist reported an impression of an absent 
anterior cruciate ligament that probably reflected an old 
complete tear with no residual tissue or ligament fibers 
appreciated.  In August 1991, a therapist reported that a 
cruciate evaluation had revealed "major instability."

At his March 1999 hearing, the veteran, a physician, 
testified that his anterior cruciate ligament had been 
surgically removed in 1972.  He stated that his left knee was 
not functional.

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In particular, the Board desires clarification of 
the presence or absence of the anterior cruciate ligament, 
and the resulting effects on the veteran's left knee 
disability.  Accordingly, the case is REMANDED to the RO for 
the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his left 
knee disability.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran that have not been previously 
secured.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature, extent and severity of the 
veteran's service-connected left knee 
disability, characterized as internal 
derangement of the left knee joint, with 
a medial meniscus tear, and anterior 
cruciate ligament instability.  The 
claims folder and a copy of this Remand 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and comment on the functional 
limitation, if any, caused by the 
veteran's service-connected left knee 
disability, characterized as internal 
derangement of the left knee joint, with 
a medial meniscus tear, and anterior 
cruciate ligament instability.  The 
examiner should provide explicit 
responses to the following questions:

(a) What are the manifestations of the 
service-connected left knee disability, 
characterized as internal derangement of 
the left knee joint, with a medial 
meniscus tear, and anterior cruciate 
ligament instability?

(b) Please report the range of motion of 
the knee in degrees of arc in all planes, 
along with a description of the normal 
range of motion of knee.


(c) Please characterize recurrent 
subluxation or lateral instability, if 
any, as severe, moderate, or slight.  If 
the anterior cruciate ligament is absent, 
comment upon the effect of its absence on 
the stability of the left knee.

(d) Does the veteran complain of pain 
that he attributes to his service-
connected left knee disability?  If so, 
the examiner should expressly comment on 
the presence or absence of any objective 
manifestations that demonstrate 
functional impairment due to pain 
attributable to the left knee disability, 
such as pain on movement, swelling, 
deformity or atrophy of disuse or any 
other objective finding that supports or 
does not support the level of subjective 
complaints.

(e) Does the veteran exhibit 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of his service-connected left knee 
disability?  If so, the examiner should 
comment on the severity of his 
incoordination and the effect 
incoordination has on his ability to 
function in activities required in his 
day-to-day living experiences, including 
at his job.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures.

4.  After the actions requested above 
have been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims for an evaluation in 
excess of 20 percent for anterior 
cruciate ligament instability of the left 
knee and an evaluation in excess of 
10 percent for internal derangement of 
the left knee joint, with a medial 
meniscus tear.  The readjudication of the 
claims must be within the analytical 
framework provided by the Court in DeLuca 
v. Brown, 8 Vet. App. 202, 205-6 (1995), 
with consideration of alternative 
diagnostic criteria other than that 
provided under Diagnostic Codes 5257 and 
5259, if applicable.  Further, the RO 
should consider the applicability of the 
Court's decision in Esteban v. Brown, 6 
Vet. App. 259 (1994), with respect to the 
veteran's separate ratings for internal 
derangement of the left knee joint, with 
a medial meniscus tear, and anterior 
cruciate ligament instability.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals


 

